UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2015 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.3%) New York (101.3%) Albany County NY BAN 2.000% 5/27/16 28,562 28,916 Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.020% 9/8/15 LOC 9,855 9,855 Albany NY Industrial Development Agency Revenue (The College of St. Rose Project) VRDO 0.020% 9/8/15 LOC 12,565 12,565 Babylon NY BAN 2.000% 7/1/16 14,650 14,846 1 BlackRock Muni New York Intermediate Duration Fund VRDP VRDO 0.110% 9/8/15 LOC 13,800 13,800 1 BlackRock New York Municipal Income Quality Trust Fund VRDP VRDO 0.110% 9/8/15 LOC 13,000 13,000 1 BlackRock New York Municipal Income Trust Fund II VRDP VRDO 0.110% 9/8/15 LOC 39,400 39,400 Brookhaven NY GO 2.000% 9/15/15 4,045 4,048 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.040% 9/8/15 LOC 3,800 3,800 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.040% 9/8/15 LOC 4,140 4,140 Connetquot NY Central School District BAN 1.000% 9/4/15 6,150 6,150 2 Connetquot NY Central School District TAN 1.500% 6/27/16 5,000 5,050 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.020% 9/8/15 LOC 3,315 3,315 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.030% 9/8/15 6,665 6,665 Franklin County NY Civic Development Corp. Revenue VRDO 0.020% 9/8/15 LOC 4,300 4,300 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.040% 9/8/15 LOC 17,160 17,160 Irondequoit NY GO 2.000% 4/22/16 6,500 6,566 Lancaster NY Central School District BAN 2.000% 6/16/16 19,131 19,384 2 Lindenhurst NY Union Free School District TAN 1.500% 6/20/16 9,750 9,843 Long Beach NY City School District RAN 2.000% 6/30/16 7,250 7,332 Massapequa NY Union Free School District BAN 2.000% 7/22/16 6,000 6,081 2 Middle Country NY Central School District TAN 1.500% 6/27/16 7,250 7,320 Middletown NY City School District BAN 2.000% 6/29/16 23,980 24,281 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.020% 9/8/15 LOC 5,660 5,660 Nassau County NY Industrial Development Agency Civic Facility Revenue (Cold Spring Harbor Laboratory) VRDO 0.010% 9/1/15 7,450 7,450 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 9/8/15 9,700 9,700 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 9/8/15 30,200 30,200 New York City NY Build NYC Resource Corp. (Asia Society Project) VRDO 0.010% 9/8/15 LOC 6,000 6,000 New York City NY GO 5.000% 9/1/15 (Prere.) 3,555 3,555 New York City NY GO 2.000% 3/1/16 14,975 15,105 New York City NY GO 5.000% 4/1/16 (Prere.) 3,000 3,083 1 New York City NY GO TOB VRDO 0.020% 9/8/15 10,120 10,120 New York City NY GO VRDO 0.010% 9/1/15 LOC 5,050 5,050 New York City NY GO VRDO 0.010% 9/1/15 LOC 1,885 1,885 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.010% 9/8/15 LOC 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.010% 9/8/15 LOC 5,000 5,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.050% 9/8/15 6,665 6,665 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.070% 9/8/15 16,385 16,385 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.070% 9/8/15 11,875 11,875 New York City NY Housing Development Corp. Multi-Family Housing Revenue VRDO 0.020% 9/8/15 5,000 5,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (461 Dean Street) VRDO 0.010% 9/8/15 LOC 33,000 33,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.020% 9/8/15 LOC 15,800 15,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) VRDO 0.020% 9/8/15 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.020% 9/8/15 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.020% 9/8/15 LOC 15,450 15,450 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.010% 9/8/15 LOC 16,670 16,670 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.010% 9/8/15 LOC 5,870 5,870 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.020% 9/8/15 LOC 23,100 23,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.020% 9/8/15 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.020% 9/8/15 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.030% 9/8/15 LOC 20,000 20,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.020% 9/8/15 LOC 9,980 9,980 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.020% 9/8/15 LOC 8,020 8,020 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.010% 9/8/15 LOC 13,620 13,620 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.020% 9/8/15 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.020% 9/8/15 18,000 18,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 2,200 2,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 3,600 3,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 8,900 8,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 10,300 10,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 1,080 1,080 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 6,500 6,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 4,500 4,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/8/15 5,000 5,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.030% 9/8/15 3,140 3,140 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.030% 9/8/15 3,335 3,335 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.030% 9/8/15 5,250 5,250 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.020% 9/8/15 15,210 15,210 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 4,110 4,143 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/15 (Prere.) 6,465 6,521 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.020% 9/8/15 6,300 6,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 9/8/15 2,890 2,890 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 9/8/15 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 9/8/15 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 9/8/15 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 9/8/15 6,200 6,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 9/1/15 6,000 6,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 9/8/15 15,000 15,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.010% 9/1/15 1,285 1,285 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.010% 9/1/15 5,760 5,760 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.010% 9/8/15 10,965 10,965 New York City NY Transitional Finance Authority Revenue VRDO 0.010% 9/1/15 7,900 7,900 3 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.030% 12/4/15 15,000 15,000 3 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.030% 2/26/16 16,500 16,500 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.020% 9/8/15 7,100 7,100 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.020% 9/8/15 LOC 7,900 7,900 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.010% 9/8/15 32,100 32,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.010% 9/8/15 48,960 48,960 1 New York City Transitional Finance Authority Building Aid Revenue TOB VRDO 0.030% 9/8/15 3,000 3,000 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.020% 9/8/15 LOC 20,000 20,000 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.040% 9/8/15 6,700 6,700 New York Metropolitan Transportation Authority Revenue 0.500% 3/1/16 20,000 20,018 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/15 1,000 1,010 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 9/1/15 LOC 23,120 23,120 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 9/8/15 LOC 4,800 4,800 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.030% 9/8/15 4,500 4,500 New York Metropolitan Transportation Authority Revenue CP 0.060% 9/8/15 LOC 15,625 15,625 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.030% 9/8/15 (13) 2,000 2,000 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.030% 9/8/15 (13)(4) 15,000 15,000 New York Metropolitan Transportation Authority Revenue VRDO 0.010% 9/8/15 LOC 6,000 6,000 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.020% 9/8/15 LOC 9,200 9,200 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.020% 9/8/15 LOC 3,075 3,075 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.020% 9/8/15 LOC 11,500 11,500 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.020% 9/8/15 LOC 5,295 5,295 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.020% 9/8/15 LOC 2,270 2,270 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 7,625 7,653 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/16 1,090 1,132 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.020% 9/8/15 9,160 9,160 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.010% 9/8/15 43,400 43,400 New York State Dormitory Authority Revenue (Cornell University) CP 0.050% 11/10/15 1,000 1,000 New York State Dormitory Authority Revenue (Cornell University) CP 0.060% 11/24/15 5,000 5,000 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.030% 9/8/15 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.010% 9/8/15 13,010 13,010 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.010% 9/8/15 10,695 10,695 1 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.030% 9/8/15 (13) 5,000 5,000 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.020% 9/8/15 LOC 4,120 4,120 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.030% 9/8/15 7,860 7,860 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/16 1,435 1,466 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/16 1,000 1,021 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.010% 9/8/15 LOC 60,715 60,715 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.010% 9/8/15 LOC 1,935 1,935 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.010% 9/8/15 LOC 6,700 6,700 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 6,000 6,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 4,000 4,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.010% 9/8/15 43,100 43,100 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.020% 9/8/15 3,800 3,800 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.010% 9/8/15 LOC 13,500 13,500 1 New York State Dormitory Authority Revenue (Sales Tax) TOB VRDO 0.030% 9/8/15 3,365 3,365 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.010% 9/8/15 LOC 29,195 29,195 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.020% 9/8/15 4,815 4,815 New York State Dormitory Authority Sales Tax Revenue 3.000% 3/15/16 7,515 7,629 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.030% 9/8/15 10,000 10,000 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 1,000 1,014 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 3,185 3,185 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 2.000% 6/15/16 3,875 3,927 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.030% 9/8/15 3,645 3,645 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 3/15/16 6,423 6,589 New York State GO 5.000% 4/15/16 7,675 7,904 New York State GO 5.000% 4/15/16 37,975 39,107 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.010% 9/8/15 LOC 4,300 4,300 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.010% 9/8/15 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.010% 9/8/15 LOC 6,250 6,250 New York State Housing Finance Agency Housing Revenue (855 Sixth Ave) VRDO 0.010% 9/8/15 LOC 7,500 7,500 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.010% 9/8/15 LOC 7,700 7,700 New York State Housing Finance Agency Housing Revenue (College Arms Apartments) VRDO 0.010% 9/8/15 10,390 10,390 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.020% 9/8/15 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.020% 9/8/15 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.010% 9/8/15 LOC 5,200 5,200 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.020% 9/8/15 LOC 8,200 8,200 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.020% 9/8/15 LOC 33,000 33,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.020% 9/8/15 LOC 4,600 4,600 New York State Housing Finance Agency Revenue (Clinton Park) VRDO 0.010% 9/8/15 LOC 13,500 13,500 New York State Housing Finance Agency Revenue (Dock Street Rental LLC) VRDO 0.020% 9/8/15 LOC 14,800 14,800 New York State Housing Finance Agency Revenue (Maestro West Chelsea Housing) VRDO 0.020% 9/8/15 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.020% 9/8/15 LOC 7,000 7,000 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 9/8/15 2,000 2,000 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 9/8/15 17,600 17,600 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.020% 9/1/15 6,200 6,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.020% 9/1/15 15,575 15,575 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.020% 9/1/15 6,800 6,800 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.020% 9/8/15 33,400 33,400 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.030% 9/8/15 11,995 11,995 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.030% 9/8/15 5,000 5,000 New York State Municipal Bond Bank 4.000% 12/1/15 8,790 8,873 New York State Power Authority Revenue CP 0.070% 9/1/15 10,697 10,697 New York State Power Authority Revenue CP 0.050% 9/2/15 13,044 13,044 New York State Power Authority Revenue CP 0.060% 9/3/15 7,500 7,500 New York State Power Authority Revenue CP 0.060% 10/5/15 2,840 2,840 New York State Power Authority Revenue PUT 0.070% 3/1/16 22,600 22,600 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 2,540 2,550 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 2,000 2,055 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 2,300 2,364 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 (Prere.) 6,000 6,155 New York State Thruway Revenue (Personal Income Tax) 5.000% 3/15/16 (Prere.) 3,450 3,538 New York State Thruway Revenue (Personal Income tax) 5.000% 3/15/16 3,000 3,077 New York State Urban Development Corp Revenue (Personal Income Tax) 5.000% 3/15/16 11,100 11,387 New York State Urban Development Corp. Revenue 5.000% 12/15/15 (Prere.) 2,000 2,027 New York State Urban Development Corp. Revenue 5.000% 1/1/16 7,045 7,157 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 2,000 2,028 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 7,500 7,500 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.030% 9/8/15 5,850 5,850 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 1,120 1,137 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 5,925 6,021 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.010% 9/8/15 LOC 9,700 9,700 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.010% 9/8/15 LOC 7,100 7,100 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 9/8/15 12,570 12,570 North Hempstead NY BAN 0.850% 4/6/16 11,462 11,503 North Hempstead NY BAN 0.850% 4/6/16 2,365 2,373 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.080% 9/8/15 LOC 31,000 31,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.080% 9/8/15 LOC 36,500 36,500 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.080% 9/8/15 LOC 20,000 20,000 1 Nuveen New York Dividend Advantage Municipal Fund VRDP VRDO 0.100% 9/8/15 LOC 23,300 23,300 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.020% 9/8/15 LOC 4,470 4,470 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.020% 9/8/15 LOC 7,440 7,440 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.020% 9/8/15 LOC 5,330 5,330 Oyster Bay - East Norwich NY Central School District TAN 2.000% 6/24/16 5,500 5,568 Port Authority of New York & New Jersey Revenue 2.000% 5/1/16 6,515 6,592 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.040% 9/8/15 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.050% 9/8/15 1,710 1,710 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.050% 9/8/15 6,500 6,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 9/8/15 1,050 1,050 Saratoga County NY Capital Resource Corp. Revenue (Saratoga Hospital Project) VRDO 0.020% 9/8/15 LOC 3,125 3,125 2 Southampton NY Union Free School District TAN 1.500% 6/27/16 9,000 9,088 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony's High School) VRDO 0.020% 9/8/15 LOC 9,200 9,200 Suffolk County NY Water Authority BAN 4.000% 1/15/16 35,400 35,898 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.010% 9/8/15 LOC 7,275 7,275 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.010% 9/8/15 7,555 7,555 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.020% 9/8/15 LOC 24,000 24,000 Triborough Bridge & Tunnel Authority New York Revenue 1.000% 11/15/15 3,075 3,080 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/15 1,000 1,010 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.030% 9/8/15 2,660 2,660 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 9/1/15 LOC 7,545 7,545 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 9/8/15 LOC 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 9/8/15 LOC 8,000 8,000 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.020% 9/8/15 6,650 6,650 West Babylon NY Union Free School District TAN 2.000% 6/24/16 8,350 8,463 Williamsville NY Central School District BAN 2.000% 6/15/16 6,928 7,015 Total Tax-Exempt Municipal Bonds (Cost $2,220,879) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the aggregate value of these securities was $466,785,000, representing 21.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2015. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. New York Tax-Exempt Money Market Fund PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. New York Tax-Exempt Money Market Fund Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2015, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) New York (99.1%) Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.000% 11/15/20 (Prere.) 325 399 Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.125% 11/15/20 (Prere.) 150 185 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/17 (Prere.) 5,000 5,499 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.750% 11/15/17 (Prere.) 3,840 4,265 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/29 (12) 3,455 3,924 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/32 (12) 2,550 2,899 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/29 (12) 4,395 4,991 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/32 (12) 1,500 1,705 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/29 (12) 3,415 3,878 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,767 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 4,205 Battery Park City Authority New York Revenue 5.000% 11/1/31 2,500 2,893 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/20 1,550 1,761 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 16,025 18,245 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.500% 7/15/30 2,250 2,612 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/31 3,655 1,773 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/32 1,500 690 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/33 2,160 928 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.250% 7/15/40 5,275 6,046 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 14,740 17,061 Broome County NY Industrial Development Agency Revenue (Good Shepherd Village Project) 6.875% 7/1/18 (Prere.) 3,250 3,791 1 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/24 1,395 1,548 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/25 2,000 2,313 1 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/25 1,120 1,242 1 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/37 4,515 4,732 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/40 1,500 1,629 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/24 500 593 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/25 500 597 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/26 1,000 1,180 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/28 2,000 2,315 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/29 500 575 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/39 2,715 2,968 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/44 2,510 2,720 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/34 650 711 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/44 2,000 2,158 Dutchess County NY Local Development Corp. Revenue (Marist College Project) 5.000% 7/1/45 1,240 1,371 Erie County NY GO 5.000% 4/1/22 1,630 1,918 Erie County NY GO 5.000% 4/1/23 1,000 1,177 Erie County NY GO 5.000% 4/1/25 560 651 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 5,000 5,988 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 4,000 4,698 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/25 3,695 4,352 Freeport NY GO 5.000% 1/15/23 2,335 2,703 Freeport NY GO 5.000% 1/15/24 2,540 2,919 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 10/1/28 1,320 1,508 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/43 5,000 5,534 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/22 2,130 2,458 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/23 3,350 3,827 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/28 1,300 1,441 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/41 2,815 3,045 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/16 100 103 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.750% 7/1/23 1,600 1,794 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/29 2,170 2,391 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/34 1,800 1,952 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/39 1,645 1,768 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/44 1,670 1,783 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 (3) 11,235 11,747 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 12,370 12,934 Hudson Yards Infrastructure Corp. New York Revenue 5.250% 2/15/47 7,925 8,669 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,525 32,503 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/16 (Prere.) 7,500 7,777 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 (3) 120 127 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 100 106 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 5,000 5,652 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/21 2,000 2,290 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/23 (14) 5,000 5,163 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 15,546 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/24 (14) 1,040 1,072 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 1,500 1,708 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 11,021 Long Island NY Power Authority Electric System Revenue 4.500% 5/1/28 (14) 1,880 1,951 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 2,225 2,562 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/34 4,500 5,025 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/35 6,000 6,680 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 7,325 7,988 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 11,005 11,988 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 5,500 6,087 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 9,140 10,043 2 Long Island NY Power Authority Electric System Revenue PUT 0.782% 11/1/18 3,000 2,999 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/40 1,495 1,699 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/43 6,000 6,786 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 4,120 4,138 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 4,117 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,529 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 4,293 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/37 2,600 2,793 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/42 5,305 5,646 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.500% 6/1/39 1,500 1,662 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.000% 6/1/44 2,500 2,638 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/29 1,250 1,472 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/30 4,880 5,615 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/31 1,000 1,162 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/32 1,640 1,893 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/33 1,400 1,611 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/37 1,000 1,136 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 4.000% 7/1/39 1,500 1,536 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/45 4,030 4,526 Nassau County NY GO 5.000% 10/1/20 9,025 10,447 Nassau County NY GO 5.000% 4/1/24 5,000 5,888 Nassau County NY GO 5.000% 4/1/29 4,320 4,889 Nassau County NY GO 5.000% 4/1/34 5,740 6,356 Nassau County NY GO 5.000% 4/1/35 1,500 1,661 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/21 4,430 5,066 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/22 2,225 2,558 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/27 5,695 6,334 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/31 2,000 2,176 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/37 1,000 1,077 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/27 4,000 4,374 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 995 1,064 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/37 8,190 8,736 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/42 3,000 3,172 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/23 700 813 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/24 500 583 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,400 1,612 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,500 1,695 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,690 1,904 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/29 1,565 1,751 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,750 1,954 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/31 1,000 1,110 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/34 1,970 2,154 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/25 325 385 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/26 335 390 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/27 425 490 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/28 375 425 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/31 1,000 1,101 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/33 1,135 1,243 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/35 1,000 1,091 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/40 1,250 1,349 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/45 1,500 1,610 New York City NY Build NYC Resource Corp. (Ethical Culture Fieldston Project) 5.000% 6/1/23 850 997 New York City NY Build NYC Resource Corp. (Ethical Culture Fieldston Project) 5.000% 6/1/24 740 876 New York City NY Build NYC Resource Corp. (Methodist Hospital Project) 5.000% 7/1/23 1,400 1,609 New York City NY Build NYC Resource Corp. (Methodist Hospital Project) 5.000% 7/1/25 1,325 1,521 New York City NY Build NYC Resource Corp. (Methodist Hospital Project) 5.000% 7/1/27 1,000 1,133 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/27 200 235 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/28 270 315 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/29 225 260 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/30 310 357 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/31 800 916 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/32 660 754 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/33 660 753 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/34 580 659 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/38 1,000 1,121 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.080% 9/8/15 LOC 3,535 3,535 New York City NY GO 5.000% 9/1/15 (Prere.) 3,885 3,885 New York City NY GO 5.000% 9/14/15 (Prere.) 70 70 New York City NY GO 5.000% 2/1/16 (Prere.) 5 5 New York City NY GO 5.000% 8/1/16 (Prere.) 95 99 New York City NY GO 5.000% 1/1/17 (Prere.) 6,850 7,257 New York City NY GO 5.000% 1/1/17 (Prere.) 935 991 New York City NY GO 5.250% 8/15/18 (Prere.) 1,235 1,390 New York City NY GO 6.250% 10/15/18 (Prere.) 990 1,154 New York City NY GO 5.000% 8/1/21 995 1,015 New York City NY GO 5.000% 8/1/21 2,000 2,270 New York City NY GO 5.250% 9/1/21 5,750 6,470 New York City NY GO 5.000% 8/1/22 4,000 4,597 New York City NY GO 5.000% 8/1/22 5,000 5,909 New York City NY GO 5.000% 8/1/22 4,250 4,814 New York City NY GO 5.250% 8/15/22 10,000 11,217 New York City NY GO 5.250% 9/1/22 12,000 13,479 New York City NY GO 5.000% 10/1/22 2,985 3,253 New York City NY GO 5.000% 8/1/23 5,000 5,953 New York City NY GO 5.000% 8/1/24 4,000 4,786 New York City NY GO 5.250% 8/15/24 13,765 15,368 New York City NY GO 5.000% 8/1/25 10,540 12,329 New York City NY GO 5.000% 8/1/25 2,000 2,409 New York City NY GO 5.000% 1/1/26 425 450 New York City NY GO 5.000% 8/1/26 5,000 5,911 New York City NY GO 5.000% 8/1/26 4,370 5,245 New York City NY GO 5.000% 8/15/26 14,500 16,035 New York City NY GO 5.250% 8/15/26 5,100 5,677 New York City NY GO 5.000% 4/1/27 5,000 5,795 New York City NY GO 5.000% 8/1/27 9,900 11,592 New York City NY GO 5.000% 8/1/27 15,290 17,681 New York City NY GO 5.000% 8/1/27 4,550 5,348 New York City NY GO 5.000% 5/15/28 4,500 5,054 New York City NY GO 5.000% 8/1/28 1,915 2,221 New York City NY GO 5.000% 8/1/28 4,000 4,706 New York City NY GO 5.000% 8/1/28 3,710 4,276 New York City NY GO 5.000% 8/1/28 3,000 3,554 New York City NY GO 5.000% 8/1/28 7,000 7,898 New York City NY GO 6.250% 10/15/28 45 52 New York City NY GO 5.625% 4/1/29 3,000 3,423 New York City NY GO 5.000% 8/1/29 2,500 2,893 New York City NY GO 5.000% 8/1/29 5,000 5,842 New York City NY GO 5.000% 8/1/30 2,185 2,530 New York City NY GO 5.000% 8/1/30 6,220 7,152 New York City NY GO 5.000% 8/1/30 3,000 3,500 New York City NY GO 5.000% 8/1/30 2,335 2,673 New York City NY GO 5.000% 3/1/31 6,000 6,826 New York City NY GO 5.450% 4/1/31 8,500 9,631 New York City NY GO 5.000% 8/1/31 3,000 3,458 New York City NY GO 5.000% 8/1/31 1,500 1,705 New York City NY GO 5.000% 8/1/31 2,000 2,292 New York City NY GO 5.000% 3/1/32 3,000 3,392 New York City NY GO 5.000% 8/1/32 2,985 3,433 New York City NY GO 5.000% 8/1/32 4,000 4,578 New York City NY GO 5.000% 3/1/33 7,500 8,468 New York City NY GO 5.000% 10/1/33 6,500 7,346 New York City NY GO 5.000% 10/1/34 2,000 2,255 New York City NY GO 5.000% 8/1/35 3,500 3,993 New York City NY GO 5.375% 4/1/36 4,000 4,520 New York City NY GO 5.000% 6/1/36 910 1,037 New York City NY GO 5.000% 10/1/36 3,000 3,420 New York City NY GO 5.000% 3/1/37 6,790 7,585 New York City NY GO VRDO 0.010% 9/1/15 LOC 2,400 2,400 New York City NY GO VRDO 0.010% 9/1/15 LOC 5,500 5,500 New York City NY GO VRDO 0.010% 9/1/15 3,300 3,300 New York City NY GO VRDO 0.010% 9/1/15 5,400 5,400 New York City NY GO VRDO 0.010% 9/1/15 12,700 12,700 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,284 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,000 3,371 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 3,300 3,634 New York City NY Housing Development Corp. Capital Fund Grant Program Revenue (New York City Housing Authority Program) 5.000% 7/1/23 1,000 1,180 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 2,700 3,161 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 3,035 3,557 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/1/29 1,500 1,464 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 5,426 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,634 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/15/29 3,500 3,516 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 2,605 3,035 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/1/30 3,000 3,029 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.650% 11/1/34 3,000 2,996 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/15/34 5,000 4,959 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.050% 11/1/38 3,055 3,199 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,718 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,697 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,600 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 3.500% 2/15/48 11,000 11,181 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal-Federation of Jewish Philanthropies of New York, Inc.) 5.000% 7/1/34 4,850 5,388 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 1,979 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,561 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 10,285 4,793 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 1,899 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 9,670 9,993 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 33,850 39,888 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,235 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 9,863 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 4,117 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 4,047 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 5,000 6,018 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 10,000 11,944 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,284 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 1,500 1,722 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 12,385 14,183 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,000 6,580 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 10,000 11,342 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 6,000 6,864 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,424 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 5,000 5,738 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 2,500 2,875 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 3,305 3,801 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 7,500 8,579 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 5,405 6,183 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 5,590 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 15,064 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 8,459 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 21,116 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 10,075 11,290 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 13,400 14,958 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 15,385 17,026 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,657 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 2,500 2,937 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,022 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 8,470 9,403 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 5,000 5,640 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 7,650 8,509 3 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.010% 9/1/15 1,500 1,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 15,500 15,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 3,100 3,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 1,000 1,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 6,300 6,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 6,300 6,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 9/1/15 400 400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.020% 9/8/15 10,000 10,000 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 3,000 3,648 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/27 4,000 4,834 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/28 8,665 10,391 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/29 6,000 7,152 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/30 2,775 3,290 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/31 11,000 12,975 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 (14) 6,740 7,110 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 9,500 10,671 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/25 (14) 5,200 5,485 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 5,000 5,613 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 (14) 6,150 6,487 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 1,970 2,370 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 2,805 3,254 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 5,000 5,768 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 555 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 1,585 1,816 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 4,260 4,859 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 552 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 4,000 4,572 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,743 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,741 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 8,205 9,321 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 11,054 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/36 5,000 5,689 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/37 (12)(3) 12,120 12,703 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 13,885 15,506 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 3,250 3,750 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 7,110 7,893 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 2,000 2,270 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,975 6,747 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,200 5,838 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/41 2,000 2,268 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/43 1,410 1,587 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 5 5 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 5,215 5,601 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 (Prere.) 4,520 4,941 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 3,740 4,270 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/24 3,970 4,483 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 3,000 3,517 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 3,000 3,668 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/25 1,000 1,182 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,179 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,294 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 2,500 2,989 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 2,205 2,385 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,285 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,326 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 5,000 5,619 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,745 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/30 5,000 5,599 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/30 4,825 5,600 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 3,285 3,486 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,500 2,907 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,302 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 3,575 4,083 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 7,300 8,321 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 2,850 3,274 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/34 2,195 2,486 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,000 5,684 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 10,000 11,462 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,296 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 7,500 8,616 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,534 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/36 11,600 13,247 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 2,000 2,238 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 3,750 4,260 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/41 13,000 14,753 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/42 3,505 3,922 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/42 2,500 2,818 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 9/1/15 2,800 2,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 9/8/15 10,000 10,000 New York City NY Transitional Finance Authority Revenue VRDO 0.010% 9/1/15 3,900 3,900 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 4/1/31 4,845 5,334 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/34 4,000 4,418 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/39 4,000 4,418 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.010% 9/8/15 5,500 5,500 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/21 1,000 1,152 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/31 7,000 7,703 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 4,000 4,578 New York Convention Center Development Corp. Revenue 5.000% 11/15/33 3,000 3,408 New York Convention Center Development Corp. Revenue 5.000% 11/15/40 3,500 3,912 New York Convention Center Development Corp. Revenue 5.000% 11/15/45 4,000 4,449 3 New York Counties Tobacco Trust Revenue 6.250% 6/1/41 5,000 5,129 New York Liberty Development Corp. Revenue 5.000% 11/15/31 10,835 12,276 New York Liberty Development Corp. Revenue 5.000% 12/15/41 14,750 16,482 New York Liberty Development Corp. Revenue 5.000% 9/15/43 14,360 15,723 New York Liberty Development Corp. Revenue 5.250% 12/15/43 6,750 7,706 New York Liberty Development Corp. Revenue 5.125% 1/15/44 24,000 26,457 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,000 22,117 New York Liberty Development Corp. Revenue 5.125% 11/15/44 4,200 4,674 New York Liberty Development Corp. Revenue 5.625% 7/15/47 6,055 6,786 New York Liberty Development Corp. Revenue 6.375% 7/15/49 18,225 20,596 New York Liberty Development Corp. Revenue 5.750% 11/15/51 23,590 27,208 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 5,000 5,772 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/32 5,000 5,727 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/40 4,680 5,333 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 3/15/44 4,965 5,361 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 46,975 54,955 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.500% 10/1/37 9,565 11,545 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/15 (Prere.) 8,600 8,682 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 1,000 1,198 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 4,500 4,909 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/23 5,000 5,826 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 1,000 1,089 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,000 1,117 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 10,000 11,627 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,330 2,687 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,346 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 2,500 2,713 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,748 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 4,945 5,506 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 3,000 3,526 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 2,250 2,462 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,000 4,431 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 1,000 1,148 New York Metropolitan Transportation Authority Revenue 6.500% 11/15/28 5,000 5,862 1 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,000 3,507 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 1,000 1,145 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 3,715 4,048 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 1,150 1,320 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 3,000 3,563 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,000 5,695 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 1,500 1,707 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,050 2,299 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 3,500 3,974 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,000 3,403 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 5,000 5,724 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 10,000 11,062 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/38 1,000 1,153 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/39 5,000 5,688 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 10,000 11,172 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/41 2,000 2,229 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 5,000 5,492 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,000 4,422 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/45 5,180 5,751 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/55 2,045 2,279 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/28 5,000 5,706 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/29 4,000 4,573 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/30 4,000 4,566 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 6,975 8,164 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/31 11,000 12,749 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/33 5,000 5,769 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/39 500 560 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 9/1/15 LOC 2,700 2,700 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 5,000 5,459 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 10,000 11,061 New York State Dormitory Authority Hospital Revenue (Albany Medical Center Hospital) 5.000% 8/15/18 (4) 7,820 7,851 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/27 (4) 4,360 4,682 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 3,000 3,480 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,000 1,151 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 4,000 4,644 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 1,000 1,155 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/32 1,530 1,768 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/35 1,000 1,136 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/41 11,000 12,379 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/42 13,500 15,201 New York State Dormitory Authority Revenue 5.000% 10/1/19 (15) 4,610 5,252 New York State Dormitory Authority Revenue 5.000% 10/1/20 (15) 4,990 5,786 New York State Dormitory Authority Revenue 5.000% 10/1/26 (15) 4,375 5,182 New York State Dormitory Authority Revenue (Barnard College) 5.000% 7/1/26 750 890 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/31 1,100 1,149 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/32 1,340 1,392 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/26 1,630 1,810 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/27 1,210 1,334 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/28 1,000 1,096 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/29 1,000 1,089 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/32 710 770 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 4,670 5,151 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 5,000 5,650 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 1,825 2,087 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/35 1,500 1,552 New York State Dormitory Authority Revenue (Culinary Institute of America) 4.000% 7/1/16 355 363 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/17 300 318 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/18 325 352 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/19 250 276 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/20 400 447 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/21 300 337 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/28 540 594 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.500% 7/1/33 1,000 1,119 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/34 350 377 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/42 600 630 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.750% 7/1/43 7,085 7,924 New York State Dormitory Authority Revenue (Fordham University) 4.000% 7/1/21 250 276 New York State Dormitory Authority Revenue (Fordham University) 5.500% 7/1/36 3,000 3,531 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/26 2,500 2,891 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/31 3,000 3,362 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/33 5,000 5,523 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/35 3,500 3,857 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/40 7,500 8,200 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/26 2,355 2,611 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/27 1,520 1,676 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/21 2,000 2,356 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/23 1,490 1,757 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/36 1,000 1,099 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 500 551 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/26 740 791 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/27 650 690 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/29 1,000 1,060 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/42 500 523 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,041 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 5,160 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 1,500 1,693 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,000 1,138 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.150% 7/1/24 (14) 2,000 2,264 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/17 (Prere.) 8,000 8,632 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/20 3,000 3,105 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 900 1,045 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/25 1,000 1,173 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/26 670 780 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/31 1,000 1,148 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/40 1,000 1,146 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/18 (Prere.) 15,700 17,492 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 6,625 7,565 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 2,000 2,353 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 4,200 4,737 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 3,250 3,666 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 5,000 5,568 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 10,000 11,260 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/48 3,000 3,379 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 3,965 4,180 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 4,035 4,254 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 4,285 4,517 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 5,495 5,793 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 1,800 1,898 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/20 2,520 2,881 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/21 1,000 1,153 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/22 1,465 1,698 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 1,000 1,117 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/27 1,535 1,774 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/28 2,000 2,297 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/29 7,910 9,008 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/30 2,000 2,270 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 7,000 7,659 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,500 2,807 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/33 2,500 2,794 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.250% 5/1/34 1,000 1,104 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/36 3,000 3,325 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 4,000 4,354 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/41 2,500 2,715 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/43 2,050 2,251 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/25 1,300 1,419 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/28 1,500 1,609 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/29 740 791 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 5,000 6,049 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 5,825 6,897 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/27 1,670 1,996 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 5,797 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,225 2,482 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,185 2,523 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 3,790 4,363 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 6,000 7,003 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 3,480 4,016 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 5,000 5,668 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 6,615 7,509 New York State Dormitory Authority Revenue (Personal Income Tax) 4.000% 2/15/34 5,000 5,332 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/35 10,000 10,537 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 11,459 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 11,600 12,974 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 3,695 4,156 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 5,000 5,557 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 18,000 20,172 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 5,030 5,707 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 12,230 13,625 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 10,000 11,296 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 5,000 5,608 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/23 400 473 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/25 500 590 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/28 1,000 1,152 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 500 572 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 (12) 3,750 4,141 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/34 2,000 2,239 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/25 1,355 1,577 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/38 1,250 1,380 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 2,253 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/42 3,000 3,294 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/33 2,670 3,056 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/34 2,720 3,104 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 9,000 10,193 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 6,495 7,551 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 1,340 1,574 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 2,860 3,365 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,000 1,158 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 1,000 1,173 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 1,000 1,164 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 1,500 1,736 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/31 (4) 750 857 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/32 (4) 1,000 1,138 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 (4) 1,000 1,136 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 (4) 1,000 1,132 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/17 (Prere.) 9,000 9,751 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/26 1,100 1,298 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/27 650 760 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/30 1,665 1,898 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/31 1,500 1,700 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/44 2,500 2,760 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/27 2,500 2,920 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,250 2,594 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.250% 7/1/31 2,500 2,926 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 8,000 9,339 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/27 5,000 5,821 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 3,000 3,488 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/31 1,750 1,953 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/42 2,000 2,187 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/16 (Prere.) 3,665 3,810 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/20 (Prere.) 5,575 6,758 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 3,000 3,392 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/40 3,000 3,345 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,674 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/45 3,000 3,327 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 1/1/17 (Prere.) 8,405 8,905 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 1/1/17 (Prere.) 1,000 1,059 New York State Dormitory Authority Revenue (Vassar College) 5.000% 7/1/46 2,500 2,663 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 2/15/21 1,000 1,169 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 8/15/21 1,250 1,472 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 790 806 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 1,055 1,098 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/18 (2) 235 235 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 1,050 1,105 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/19 (2) 2,425 2,428 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/20 360 378 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 3,590 3,824 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/21 (2) 1,850 1,851 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 780 830 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/22 (2) 3,425 3,427 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/26 100 102 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/27 2,000 2,037 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/28 745 756 New York State Dormitory Authority Revenue (Yeshiva University) 5.125% 7/1/34 (2) 1,000 1,000 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/40 1,000 986 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/26 3,000 3,675 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/27 3,000 3,634 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/31 6,325 7,375 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/32 2,650 3,081 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 5,000 5,805 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/34 5,000 5,793 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 5,240 6,063 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/36 7,995 9,205 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/37 5,000 5,732 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/38 1,200 1,355 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/43 13,685 15,323 3 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.030% 9/8/15 7,500 7,500 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.125% 5/1/32 (10) 2,450 2,214 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.125% 5/1/32 (10) 3,525 3,247 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 5.000% 8/1/16 (14) 7,750 8,029 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 8,000 8,999 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 9/15/17 (Prere.) 2,900 3,155 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 1,985 1,993 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 2,000 2,343 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 2,000 2,303 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 5,870 6,795 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 5,772 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 3,000 3,053 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 1,500 1,697 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 5,900 6,599 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 3.000% 11/15/15 1,195 1,202 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 (ETM) 5 5 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 3,005 3,178 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,000 3,464 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 9/15/40 2,370 2,727 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 3,505 3,874 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 3/15/45 5,000 5,708 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 4,203 New York State GO 5.000% 3/1/28 14,550 17,029 New York State GO 5.000% 2/15/39 9,500 10,584 New York State Housing Finance Agency Housing Revenue 3.850% 11/1/42 1,405 1,393 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 3/15/38 15,245 16,378 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.375% 11/15/40 3,000 3,153 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.000% 11/15/44 14,000 14,019 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,655 1,744 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 9/8/15 11,300 11,300 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 2,035 2,085 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 1,470 1,565 New York State Power Authority Revenue 5.000% 11/15/38 1,000 1,117 New York State Thruway Authority Revenue 5.000% 5/1/19 4,485 5,067 New York State Thruway Authority Revenue 5.000% 1/1/26 2,545 2,933 New York State Thruway Authority Revenue 5.000% 1/1/27 (14) 2,000 2,165 New York State Thruway Authority Revenue 5.000% 1/1/28 (14) 2,500 2,706 New York State Thruway Authority Revenue 5.000% 1/1/28 5,150 6,019 New York State Thruway Authority Revenue 5.000% 1/1/29 4,000 4,629 New York State Thruway Authority Revenue 5.000% 1/1/30 2,500 2,869 New York State Thruway Authority Revenue 5.000% 1/1/30 4,000 4,537 New York State Thruway Authority Revenue 5.000% 1/1/31 5,500 6,284 New York State Thruway Authority Revenue 5.000% 1/1/31 8,500 9,610 New York State Thruway Authority Revenue 5.000% 1/1/32 4,070 4,636 New York State Thruway Authority Revenue 5.000% 1/1/37 9,000 10,075 New York State Thruway Authority Revenue 5.000% 1/1/42 9,765 10,689 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 3,260 3,273 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 21,360 21,447 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (Prere.) 150 160 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 5,000 5,934 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 10,000 11,696 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 2,000 2,288 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 9,000 9,960 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 2,000 2,288 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/29 2,000 2,287 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 2,000 2,288 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/32 7,975 9,033 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/24 2,500 2,916 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 2,305 2,682 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,735 3,161 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 1,500 1,733 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/31 1,500 1,726 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,395 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 3,365 4,019 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 10,000 11,448 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 3,000 3,426 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 (14) 2,500 2,717 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/36 2,740 3,034 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/37 7,000 7,397 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 10,000 11,240 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,551 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/24 10,000 11,167 Niagara Falls NY Bridge Commission Revenue 5.250% 10/1/15 (14) 180 180 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,609 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,463 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/26 320 351 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/30 2,750 2,954 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 4.000% 4/1/16 1,000 1,021 3 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.130% 9/8/15 LOC 2,500 2,500 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.500% 3/1/24 3,000 3,160 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.250% 3/1/31 2,000 2,020 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/28 450 501 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/30 450 494 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/32 1,000 1,066 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/33 575 621 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/35 635 682 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/40 1,940 2,067 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/42 1,750 1,842 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/45 2,450 2,596 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/25 6,000 6,381 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/31 1,000 1,154 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 4.000% 10/1/19 650 692 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/20 655 731 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/45 3,000 3,145 Port Authority of New York & New Jersey Revenue 5.000% 8/15/28 (4) 10,000 10,822 Port Authority of New York & New Jersey Revenue 5.000% 9/1/28 2,000 2,359 Port Authority of New York & New Jersey Revenue 5.000% 5/1/29 2,200 2,488 Port Authority of New York & New Jersey Revenue 5.000% 5/1/30 2,345 2,650 Port Authority of New York & New Jersey Revenue 5.000% 5/1/31 2,300 2,599 Port Authority of New York & New Jersey Revenue 5.000% 5/1/32 2,500 2,821 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 7,365 Port Authority of New York & New Jersey Revenue 5.000% 5/1/33 3,500 3,937 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,290 1,489 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,313 Port Authority of New York & New Jersey Revenue 5.250% 7/15/36 4,000 4,513 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 12,112 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 10,000 11,022 Port Authority of New York & New Jersey Revenue 5.000% 5/1/45 4,000 4,537 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 7,994 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 4,649 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 7,000 8,136 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/43 8,870 9,778 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 10,750 11,817 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 1,500 1,671 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/29 3,000 3,318 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/19 500 505 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/20 1,000 1,016 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.000% 3/1/26 1,995 2,030 Suffolk County NY Judicial Facilities Agency Lease Revenue (H. Lee Dennison Building) 5.000% 11/1/33 7,900 8,520 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.000% 6/1/32 2,675 2,898 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.250% 6/1/37 3,300 3,578 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,373 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 7,130 8,112 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/23 1,500 1,785 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/24 4,000 4,748 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/25 2,000 2,346 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 2,000 2,328 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 10,000 11,714 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 500 604 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 6,400 7,429 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/27 925 1,107 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 2,500 2,896 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 600 714 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 2,675 2,963 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 725 856 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 500 587 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 2,225 2,599 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 6,990 8,033 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 2,000 2,325 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 3,385 3,682 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 10,000 10,861 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 15,000 16,440 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/40 1,000 1,146 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/45 4,000 4,647 3 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.030% 9/8/15 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 9/8/15 LOC 6,700 6,700 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,682 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 4,079 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,754 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 5,000 5,885 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 10,000 11,706 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 7,000 8,143 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 9,650 11,195 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 3,150 3,642 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 5,130 5,914 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/41 15,000 17,022 3 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.030% 9/8/15 24,500 24,500 Westchester County NY GO 5.000% 7/1/16 (ETM) 190 197 Westchester County NY GO 5.000% 7/1/16 9,660 10,046 Westchester County NY GO 5.000% 7/1/17 (ETM) 200 216 Westchester County NY GO 5.000% 7/1/17 10,140 10,960 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 2,500 2,835 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 2,100 2,357 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 3.000% 1/1/18 900 929 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/28 1,350 1,466 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/34 1,450 1,540 Westchester County NY Local Development Corp. Revenue (Pace University) 5.000% 5/1/34 1,500 1,602 Westchester County NY Local Development Corp. Revenue (Pace University) 5.500% 5/1/42 3,000 3,301 Western Nassau County NY Water Authority Water System Revenue 5.000% 4/1/40 2,000 2,232 Yonkers NY GO 5.000% 10/1/20 1,000 1,152 Yonkers NY GO 5.000% 3/15/22 (4) 1,600 1,849 Yonkers NY GO 5.000% 3/15/23 (4) 1,250 1,433 Yonkers NY GO 5.000% 3/15/25 (4) 1,000 1,135 Guam (0.0%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/29 1,000 1,105 Puerto Rico (0.0%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 1,104 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,200 4,524 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 4,900 5,271 Total Tax-Exempt Municipal Bonds (Cost $3,539,196) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2015. 2 Adjustable-rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the aggregate value of these securities was $45,129,000, representing 1.2% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. New York Long-Term Tax-Exempt Fund (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). New York Long-Term Tax-Exempt Fund The following table summarizes the market value of the fund's investments as of August 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 3,743,770 — Futures Contracts—Liabilities 1 (37) — — Total (37) 3,743,770 — 1 Represents variation margin on the last day of the reporting period for recently closed futures contracts. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at August 31, 2015. D. At August 31, 2015, the cost of investment securities for tax purposes was $3,541,425,000. Net unrealized appreciation of investment securities for tax purposes was $202,345,000, consisting of unrealized gains of $206,435,000 on securities that had risen in value since their purchase and $4,090,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW YORK TAX FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 16, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW YORK TAX FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 16, 2015 VANGUARD NEW YORK TAX FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 16, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
